Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Arguments
Applicant's arguments with respect to claims 1, 8, and 15 have been considered but are moot in view of the new ground(s) of rejection. Applicant’s arguments are directed to the amended subject matter; new prior art is provided below.


	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. US 20110054900 A1 (hereinafter Phillips) in view of Barborak et al. US 20170371861 A1 (hereinafter Barborak) and further in view of LIN; FEN US 20160247068 A1 (hereinafter Lin).

1. An information processing apparatus that has a processor and a memory and analyzes a dialogue log data including an input sentence from a user and an answer to the input sentence as an output sentence, (user interacting with machine, machine asks question to correct input, 0099-0100, fig. 7b) comprising: 
a failure location detecting unit that receives the dialogue log data and detects a failure location of a dialogue from the dialogue log data; (disambiguation to ask for user their intent, user interacting with machine, machine asks question to correct input, 0099-0100, fig. 7b)
a failure cause analyzing unit that analyzes a failure cause from the dialogue log data corresponding to the failure location; (disambiguation and present data, to ask for user their intent, user interacting with machine, machine asks question to correct input, 0099-0100, fig. 7b)
…and adds the answer as new knowledge to a dialogue data for obtaining an output sentence from the input sentence. , wherein the output sentence is converted into a voice using a voice synthesis technique,.  (model updating/adapting based on user feedback during disambiguation, user interacting with machine, machine asks question to correct input, 0099-0100, fig. 7b… an output sentence i.e. text converted to a voice via synthesis i.e. text-to-speech 0084. Additionally it is unclear how a knowledge registration unit which is software can comprise a speaker which is hardware. According to the disclosure of the present invention (and to warrant such an amendment without falling under indefiniteness) the knowledge registration unit is part of a hardware device which contains a speaker, therefore a speaker on the device of the present invention is analogous to the device of Phillips which produces speech from text via a speaker such as any speaker on a TTS or synthesis device as in 0177.)
 wherein the dialogue log data comprises a plurality of entries further comprising two or more of a dialogue id, input sentence data, output sentence data, a certainty factor, and an analysis id; and (certainty factor = confidence score, and input/output sentence data = ASR input sentence/phrase and candidate responses as in 0057 and correlated fig. 7-7c, since models are adaptable i.e. learning models data is logged per se particularly scores and outputs/inputs for user info/id)
wherein the failure cause analyzing unit further comprises a machine learning model. (adaptable model to reduce errors which is automated/machine thus failures/errors are mitigated 0080)

Phillips fails to teach
a confirmation processing unit that generates and outputs a question sentence from the dialogue log data depending on the failure cause; and (Barborak system reiterates the user response in a synonymous/paraphrase e.g. ‘did you mean?” Followed by user intent in the question with confirmation 0092, 0038-0043, 0169, fig. 3, fig. 24, 0084, 0146, 0021, 0053, 0100)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Phillips to incorporate the above claim limitations as taught by Barborak to allow for the improvement of Phillips’ analogous machine interaction, updating/adapting, and intent disambiguation to utilize Barborak to improve disambiguation by showing the initial intent in the disambiguating question the machine provides such that the user see a ranked candidate list with the initial intent he/she inputted as well as the correction, thus increasing user-friendliness and thus reduced chance or error during user correction.

The combination fails to teach
a knowledge registration processing unit that stores an answer to the question sentence in a confirmation item data (Lin question answer pairs in conversations with voice input 0006, 0017, 0030, 0046, 0066, with Tab. 3 and related figures)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Philips in view of Barborak to incorporate 

Re claims 2 and 9, Phillips fails to teach
2. The information processing apparatus according to claim 1, wherein the failure cause analyzing unit identifies the failure cause into two cases: a case where there is no knowledge in the dialogue data and a case where there is no paraphrase in the dialogue data.  (Barborak note in 0038-0043 the machine finds no match but also substitutes a word which is not a paraphrase of the intent… system reiterates the user response in a synonymous/paraphrase e.g. ‘did you mean?” Followed by user intent in the question with confirmation 0092, 0038-0043, 0169, fig. 3, fig. 24, 0084, 0146, 0021, 0053, 0100)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Phillips to incorporate the above claim limitations as taught by Barborak to allow for the improvement of Phillips’ analogous machine interaction, updating/adapting, and intent disambiguation to utilize Barborak to improve disambiguation by showing the initial intent in the disambiguating question the machine provides such that the user see a ranked candidate list with the initial intent 


Re claims 3 and 10, Phillips fails to teach
3. The information processing apparatus according to claim 1, wherein the failure cause analyzing unit identifies the failure cause into three cases: a case where there is no knowledge in the dialogue data, a case where there is no paraphrase in the dialogue data, and a case where there is no synonym in the dialogue data.  (Barborak note in 0038-0043 the machine finds no match but also substitutes a word which is not a paraphrase of the intent… system reiterates the user response in a synonymous/paraphrase e.g. ‘did you mean?” Followed by user intent in the question with confirmation 0092, 0038-0043, 0169, fig. 3, fig. 24, 0084, 0146, 0021, 0053, 0100)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Phillips to incorporate the above claim limitations as taught by Barborak to allow for the improvement of Phillips’ analogous machine interaction, updating/adapting, and intent disambiguation to utilize Barborak to improve disambiguation by showing the initial intent in the disambiguating question the machine provides such that the user see a ranked candidate list with the initial intent 


Re claims 4 and 11, Phillips teaches

4. The information processing apparatus according to claim 1, wherein the failure location detecting unit calculates features of the input sentence and the output sentence of the dialogue log data and detects the failure location of the dialogue based on the features, and (features can be any element in a sentence e.g. fig. 15 with 0115 corrections, user interacting with machine, machine asks question to correct input, 0099-0100, fig. 7b)
the failure cause analyzing unit calculates features of the input sentence and the output sentence of the dialogue log data and generates the failure cause based on the features.  (using fig. 7b disambiguation and wherein features can be any element in a sentence e.g. fig. 15 with 0115 corrections, user interacting with machine, machine asks question to correct input, 0099-0100, fig. 7b)


Re claims 5 and 12, Phillips teaches

5. The information processing apparatus according to claim 1, wherein the confirmation processing unit determines an output order depending on an appearance frequency of a dialogue log data corresponding to the question sentence.  (candidates output based on usage frequency, user interacting with machine, machine asks question to correct input, 0099-0100, fig. 7b)


Re claims 6 and 13, Phillips teaches
6. The information processing apparatus according to claim 1, wherein 072388.132862 the confirmation processing unit outputs the question sentence in a table format.  (table format as in fig. 7b, user interacting with machine, machine asks question to correct input, 0099-0100, fig. 7b)


Re claims 7 and 14, Phillips fails to teach
7. The information processing apparatus according to claim 1, wherein the confirmation processing unit outputs the question sentence in a state where a synonym is included in the question sentence, and (Barborak “bought” vs. “bring” followed by system reiterating the user response in a synonymous/paraphrase e.g. ‘did you mean?” Followed by user intent in the question with confirmation 0092, 0038-0043, 0169, fig. 3, fig. 24, 0084, 0146, 0021, 0053, 0100)
the knowledge registration processing unit receives a synonym included in the answer to the question sentence and adds the synonym as new knowledge to the dialogue data. (Barborak updating models and NLU machines when making corrections such as “bought” vs. “bring” followed by system reiterating the user response in a synonymous/paraphrase e.g. ‘did you mean?” Followed by user intent in the question with confirmation 0092, 0038-0043, 0169, fig. 3, fig. 24, 0084, 0146, 0021, 0053, 0100)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Phillips to incorporate the above claim limitations as taught by Barborak to allow for the improvement of Phillips’ analogous machine interaction, updating/adapting, and intent disambiguation to utilize Barborak to improve disambiguation by showing the initial intent in the disambiguating question the machine provides such that the user see a ranked candidate list with the initial intent he/she inputted as well as the correction, wherein a paraphrased or similar meaning .



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

WATANABE; Masao	US 20170068729 A1
	Q/A pairs for NLP.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571)-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847

Michael.Colucci@uspto.gov